According to the course of equity proceedings, a party aggrieved has his remedy by bill in review after a decree has been signed and enrolled upon error apparent, or on new facts, or facts discovered since publication passed in the original course. If the decree has not been signed and enrolled, and it is upon error apparent, he is at liberty to present a petition for a rehearing. If the decree has not been signed and enrolled, and it is sought to be reversed on new facts, or facts discovered since publication passed, the remedy is by supplemental bill, in the nature of a bill in review. 3 Daniell's Ch. Pl.  Pr. 1724.
With such an opportunity for the correction of errors, mistakes, or oversights, it would require very clear language to prove that the legislature intended to include suits in equity in the term "civil actions," as used in Gen. Stats., ch. 215, sec. 1, so as to give the right of review by statute in addition to this remedy for a rehearing.
But if any other reason be needed, it is found in the fact that a suit in equity is not a civil suit in the sense in which such a suit has always been understood by the profession; nor, although the bill and answer often present numerous issues of fact, do they usually present "a single, certain, and material point issuing out of the pleadings" — 1 Chitty's Pl. 653 — called an issue within the meaning of the common law; nor is the decree entered upon the facts as found, either by the court or jury, a judgment in the sense in which that word is usually understood; nor have courts of equity jurisdiction when the merits can be tried upon an issue on which judgment can be rendered as at common law, but only where the forms and proceedings of the common law do not afford adequate relief.
I think the statute giving the right of review is confined to actions at common law, or to actions which conform substantially to those at common law, and that suits in equity do not come within its provisions.
FOSTER, C. J., C. C. My opinion accords with that of my brethren.
Motion denied. *Page 72